ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on August 13, 1968 (213 So.2d 265) affirming in part and reversing in part the judgment of the Circuit Court of Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed April 30, 1969 (224 So.2d 329) and mandate now lodged in this court affirmed in part and quashed in part this court’s judgment;
Now, therefore, It is Ordered that the mandate of this court heretofore issued in this cause on September 6, 1968 is withdrawn, the opinion and judgment of this court filed August 13, 1968, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida dated April 30, 1969, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court except as withdrawn and vacated, as aforesaid, is adhered to, the judgment of the circuit court appealed from is reversed, and the cause is remanded to the trial court for further proceedings not inconsistent with the said opinion and judgment of the Supreme Court of Florida and this court. Costs allowed shall be taxed in the trial court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).